Exhibit 10.1

 

PLEASE READ THIS DOCUMENT CAREFULLY. IT WILL

RELEASE AND WAIVE LEGAL CLAIMS AND RIGHTS

YOU MAY HAVE. YOU ARE ADVISED TO CONSULT WITH

AN ATTORNEY BEFORE SIGNING THIS DOCUMENT.

SEPARATION AGREEMENT AND RELEASE

 

1. Definitions. All words used in this Separation Agreement and Release
(“Release”) have their plain meanings in ordinary English. Specific terms used
in this Release have the following meanings.

A. “I,” “me,” and “my,” mean both me and anyone who has or obtains any legal
rights or claims through me, including but not limited to, my spouse, heirs,
assigns, representatives, and executors.

B. “Employer” means Coventry Health Care, Inc. (“CHC”), and any of its current
or former employees, servants, agents, representatives, heirs, executors,
administrators, officers, directors, masters, partners or partnerships, joint
venture partners, affiliated organizations, divisions, committees, parents,
subsidiaries, divisions, predecessors, successors, assigns, insurer,
underwriters, legal representatives, new entities created through merger or
acquisition that include any of the preceding, or all of them; any present past
employee benefit plan sponsored by Employer and/or the directors, officers,
trustees, administrators, employees, attorneys, agents, or representatives of
that plan; any company providing insurance to Employer in the present or past;
and any person who acted on behalf of or on instructions from Employer.

C. “My Claims” means all of my existing rights, as of the date of my execution
of this Release, to any relief of any kind from Employer, whether or not I know
about those rights, including but not limited to:

(1) all claims arising out of or relating to my past employment with Employer,
the termination of that employment, or the statements or actions of Employer;

(2) all claims under any federal, state, or local statute, ordinance, or
regulation, including but not limited to, claims for any alleged unlawful
discrimination or any other alleged unlawful employment practices under, Title
VII of the Civil Rights Act of 1964, as amended; Maryland Human Relations
Commissions Act, Maryland Ann. Code art. 49(B) et seq., Maryland Code Ann. Labor
and Employment §3-307 et seq., the Civil Rights Act of 1991; the Civil Rights
Act of 1886; the Equal Pay Act of 1963, as amended; the Age Discrimination in
Employment Act of 1967, as amended; the Older Workers Benefit Protection Act of
1990, the Americans With Disabilities Act of 1990, as amended; the Employee
Retirement Income Security Act; the Family and Medical Leave Act of 1993; the
Lilly Ledbetter Fair Pay Act of 2009; the Uniformed Services Employment and
Reemployment Rights Act of 1994, as amended; and the Genetic Nondiscrimination
Act of 2008;



--------------------------------------------------------------------------------

Separation Agreement and Release

Page 2 of 7

 

(3) all claims under any principle of common law, including but not limited to,
claims for alleged unpaid salary, overtime, and bonuses, harassment, retaliation
or reprisal, assault or battery, defamation, intentional or negligent infliction
of emotional distress, invasion of privacy, false imprisonment, fraud,
intentional or negligent misrepresentation, interference with contractual or
business relationships, violation of public policy, my conduct, if any, as a
“whistleblower”, negligence, breach of contract, breach of fiduciary duty,
breach of the covenant of good faith and fair dealing, promissory or equitable
estoppel, and any other wrongful employment practices;

(4) all claims for any type of relief from the Employer, including but not
limited to, claims for back pay, front pay, lost benefits, reinstatement,
liquidated damages, multiple damages, punitive damages, and damages for any
alleged breach of contract, any tort claim, or any alleged personal injury or
emotional injury or damage, whether or not compensable under any workers’
compensation statutes; and

(5) all claims for attorneys’ fees, costs, and disbursements.

(6) “My Claims” do not include (i) my vested rights, if any, in Employer’s
Select Savings 401(k) Plan, Employer’s 401(k) Restoration and Deferred
Compensation (RESTORE) Plan, or any vested equity awards (ii) all of CHC’s
obligations to me pursuant to this Release, all of which survive unaffected by
this Release.

 

2. My active services as an employee will end on May 29, 2012 (Termination
Date).

A. If I decide to voluntarily sign this Release, I will be granted the following
benefits by Employer:

(a) Employer will forgive my obligation to re-pay associated relocation expenses
I incurred as part of my employment with Coventry; and

(b) Employer will pay me a lump-sum payment of seventy-five thousand dollars
($75,000), less applicable taxes for miscellaneous costs and expenses related to
my termination of employment. This payment shall be made within 10 business days
after my execution date of this Release.



--------------------------------------------------------------------------------

Separation Agreement and Release

Page 3 of 7

 

As of my last day of employment, I am no longer authorized to incur any
expenses, obligations or liabilities on behalf of Employer, handle any Employer
business, or direct employee activities.

I may keep any copies or duplicates of reports or papers, I now have which are
directly related to my personnel records or required for preparation of my
personal income tax return. I represent that I will return all Employer
property, including reports, files, records, cell phone, computers or peripheral
equipment, SecurID cards, software, security passcards, keys, computer codes,
manuals and other physical or personal property which I received or prepared or
helped prepare in connection with my employment with Employer. Each party agrees
not to make negative comments to current or future professional colleagues,
prospective or potential employers, members of the health care community, or
others about the other party which could result in damage to the reputation of
the other party, recognizing that to do so will result in the use of allowable
legal recourse by the other party. I also agree, that for a period of thirty
(30) days after my Termination Date, as a condition of receiving severance and
the other consideration described in this Release, to fully cooperate with and
consult with Employer, either by telephone or in person to clarify or analyze
issues, locate materials or review projects with which I was associated, as
needed, to effect a reasonable transition of ongoing business activities.

 

3. Death. If I die prior to the payment being made pursuant to Paragraph 2, all
amounts payable to me under this Release will be paid to my estate.

 

4. Agreement to Release My Claims. In exchange for the payment being made to me
pursuant to Paragraph 2, which payment is substantially more than Employer is
required to provide me under its standard policies and procedures, and which
payment is expressly conditioned on and in consideration of my execution of this
Release, I agree to give up all My Claims against the Employer. I will not bring
any lawsuits or make any other demands or claims against the Employer or allow
or authorize any other person to do so on my behalf based on My Claims. The
payment that I will receive is a full and fair compromise payment for the
release of My Claims and for the other obligations I am assuming as specified in
this Release. I understand that nothing in this Release may prevent or prohibit
me from filing a charge or complaint with the Equal Employment Opportunity
Commission (“EEOC”), or participating in any investigation or proceeding
conducted by the EEOC, however, I waive any and all rights that I might have to
any further relief arising our of My Claims or otherwise arising out of any
relationship between the Employer and me, whether brought by me or brought on my
behalf by another other person or entity.

 

5. Agreement Not to Solicit Employees or Disclose Information. I also agree, in
exchange for the payment being made to me pursuant to Paragraph 2, that for a
period of 12 months after my Termination Date, whether acting on my own or for
another employer, I shall not, directly or indirectly, personally or as an
employee, officer, director, partner, member, owner or consultant, induce,
select, recruit or hire any employee of the Company or otherwise interfere with
the employment relationship of any person employed by the Company.



--------------------------------------------------------------------------------

Separation Agreement and Release

Page 4 of 7

 

In addition, I agree, in exchange for the payment being made to me pursuant to
paragraph 2, that for a period of 12 months after my Termination Date, I will
not disclose to any person, other than an employee of the Employer, or except
where such disclosure may be required by law, any material confidential
information that I obtained while in the employ of Coventry about any of its
products, services, pricing, technology, know-how or the like, customers,
methods, or future plans, all of which I acknowledge are valuable, special, and
unique assets, the disclosure of which would materially damage Employer.

 

6. Agreement Not to Disparage. I also agree I shall not, in any communications
with the press or other media or in any communications with any potential or
actual stockholder, lender, investor, customer, client or supplier of the
Company of any of its affiliates, criticize, ridicule or make any statement that
disparages or is derogatory of the Company or any of its affiliates or any of
their respective directors, officers or employees. The foregoing will not apply
to any non-public oral statements made by the Executive to the Company or to any
of the Company’s representatives or any compelled testimony or production,
either by legal process, subpoena or otherwise; provided, however, in the event
that the I am requested pursuant to, or required by, applicable law, regulation,
or legal process to testify or otherwise respond to a request for information
from any governmental authority, the Executive will notify the Company promptly
(to the extent allowed by any such law, regulation or legal process) so that the
Company may seek a protective order or other appropriate remedy.

 

7. Agreement Not to Compete. Excluding my new employment with Horizon BCBS of
New Jersey, I also agree Not to Compete with the Company (as hereinafter
defined) for a period of 12 months after my Termination Date. For the purposes
of this Section, the term “Compete with the Company” means action by the
Executive, direct or indirect, either as an officer, director, stockholder,
owner, partner, employee or in any other capacity, resulting in the Executive
having any legal or equitable ownership or other financial or non-financial
interest in or employment with, any HMO, managed care or health insurance
business within a fifty (50) mile radius of any location where the Company or
any subsidiary or affiliate of the Company conducts business as of my
Termination Date ; provided, however, that the term “Compete with the Company”
shall not include ownership (without any more extensive relationship) of a less
than a five percent (5%) interest in any publicly-held corporation or other
business entity. The Executive acknowledges that the covenants contained herein
are reasonable as to geographic and temporal scope. The Executive acknowledges
that his breach or threatened or attempted breach of any provision of this
Section may cause irreparable harm to the Company not compensable in monetary
damages and that the Company may be entitled, in addition to all other
applicable remedies, to a temporary and permanent injunction and a decree for
specific performance of the terms of this Section.



--------------------------------------------------------------------------------

Separation Agreement and Release

Page 5 of 7

 

8. Confidentiality of Separation Agreement and Release. I understand that I may
disclose the contents of this Release to my attorney, prospective employers, and
my tax advisor. I agree that if I do so, I will inform them of this
confidentiality clause and tell them that they are also bound by it. I agree
that I will not disclose the contents of this Release or any of its terms to any
other individual, corporation, or entity, except as required by law. I
acknowledge that disclosing the contents of this Release except to the persons
listed above and as required by law would cause Employer injury and damage, the
actual amount of which would be difficult to determine; thus, I agree to pay
Employer $1,000 each time that I violate this confidentiality clause, and also
to pay all of Employer’s attorneys’ fees, costs, and disbursements incurred in
getting a court order to stop me from violating this confidentiality clause or
to seek damages from me resulting from my violation.

 

9. Additional Agreements and Understandings. Even though the Employer will pay
me to release My Claims, the Employer does not admit that it is responsible or
legally obligated to me for My Claims. In fact, I understand the Employer denies
that it is responsible or legally obligated for My Claims, or that it has
engaged in any improper or unlawful conduct or wrongdoing against me or anyone
else. This Release may not be introduced in any legal proceeding except to
contest or seek enforcement of its terms.

 

10. Advice to Consult with an Attorney. I understand and acknowledge that I am
being advised by the Employer to consult with an attorney prior to signing this
Release. My decision to sign or not to sign this Release is my own voluntary
decision made with full knowledge that the Employer has advised me to consult
with an attorney.

 

11. Indemnification. Employer shall indemnify me to the maximum extent provided
under (i) the mandatory and the permissive indemnification provisions of
Delaware law (ii) the certificate of incorporation and bylaws of CHC, and
(iii) any and all applicable insurance policies. This indemnification shall
continue in full force and effect after I cease to serve as an officer,
director, employee or in any other capacity with the Employer or any of its
affiliates and shall inure to the benefit of my heirs, executors or
administrators.

 

12. My Representations. I am old enough to sign this Release and to be legally
bound by the agreements that I am making. I have no physical or mental
impairment of any kind that has interfered with my ability to understand the
meaning or terms of this Release and am not under the influence of any
medication or mind-altering chemical of any kind at the time that I signed this
Release. I represent that I have not filed for personal bankruptcy or been
involved in any pending personal bankruptcy proceeding between any accrual of My
Claims and the date of my signature below. I am legally able and entitled to
receive the full payment that will be made to me by the Employer in settlement
of My Claims. I have read this Release carefully. I understand all its terms. In
agreeing to sign this Release I have not relied on any statements or
explanations made by the Employer or its attorneys, except as specifically set
forth in this Release. I am voluntarily releasing My Claims against the
Employer. I made the decision to sign this Release freely and without duress or
coercion. This Release shall be governed by the laws of the state of Maryland.



--------------------------------------------------------------------------------

Separation Agreement and Release

Page 6 of 7

 

13. My Rights to Review, Accept, or Rescind. The Employer has informed me and I
understand and acknowledge that I have a period of twenty-one (21) days,
beginning on the day after the day this Release is delivered to me, to consider
whether I wish to enter into this Release and be bound by its terms. The
Employer has informed me and I understand and acknowledge that if I do not
accept the terms of this Release within that twenty-one (21) day review period,
Employer may not extend the time in which its offer to enter into the agreements
contained in this Release is open to me. I understand and acknowledge that if I
sign this Release before the end of the twenty-one (21) day period, I hereby
waive my right to the balance of such period of consideration and acknowledge
that my waiver of such period is knowing, voluntary and has not been induced by
any fraud, misrepresentation or a threat to withdraw or alter the settlement
offer and benefits embodied in this Release on the part of the Employer.

If I decide to accept the terms of this Release, I must send the signed and
dated Release by first-class mail, or deliver it by hand or courier, to the
address given below within the twenty-one (21) day period that I have to
consider signing this Release.

The Employer has informed me and I also understand and acknowledge that after I
sign this Release, I may change my mind within a seven (7) day period, not
counting the day on which I signed it, and revoke my acceptance of it. In order
for my revocation to be effective, I understand and acknowledge that it must be
in writing and mailed by certified mail, return receipt requested, or delivered
by hand or courier, to Employer at the following address and postmarked or
received by Employer within the seven (7) day period:

Coventry Health Care, Inc.

Attention: Steve Barley

6705 Rockledge Drive, Suite 900

Bethesda, Maryland 20817

I understand and acknowledge that I will not receive any payment under this
Release if I revoke it, and in any event, I will not receive any payment until
after the seven (7) day revocation period has expired.

 

14. Entire Agreements. This Release and my Employment Agreement, are all
agreements in their entirety between Employer and me relating to the termination
of my employment and this settlement. In entering into this Release, I am not
relying on any oral or written promise or statement by anyone at anytime on
behalf of Employer. If any portion of this Release and my Employment Agreement
are found to be invalid, unlawful, or unenforceable, I desire that all other
portions of these documents be separated or appropriately limited in scope and
will remain fully valid and enforceable. I agree that no separate consideration
or benefit will be provided in such a situation.



--------------------------------------------------------------------------------

Separation Agreement and Release

Page 7 of 7

 

15. NOTICE: MY SIGNATURE INDICATES THAT I HAVE CAREFULLY READ AND UNDERSTAND THE
TERMS OF THIS RELEASE AND WAIVER OF CLAIMS AND RIGHTS, THAT I HAVE BEEN GIVEN
TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE AND THAT I WAS ADVISED TO CONSULT
AN ATTORNEY ABOUT THIS RELEASE AND WAIVER OF CLAIMS AND RIGHTS, THAT THIS
RELEASE PROVIDES BENEFITS TO WHICH I AM NOT OTHERWISE ENTITLED, AND THAT I AM
SIGNING THIS DOCUMENT VOLUNTARILY AND NOT AS A RESULT OF COERCION, DURESS, OR
UNDUE INFLUENCE.

I FURTHER UNDERSTAND THAT FOR A PERIOD OF SEVEN (7) DAYS FOLLOWING THE SIGNING
OF THIS RELEASE AND WAIVER OF CLAIMS AND RIGHTS, I MAY REVOKE IT BY FOLLOWING
THE DIRECTIONS IN PARAGRAPH 13 OF THIS DOCUMENT AND THE RELEASE AND WAIVER OF
RIGHTS AND CLAIMS WILL NOT BE EFFECTIVE UNTIL SEVEN (7) DAYS AFTER I SIGN IT.

 

Signature:         /s/ Kevin Conlin     Dated:   May 29, 2012       Kevin Conlin
            Employee ID: 43220       COVENTRY HEALTH CARE, INC.     By:  
    /s/ William G. Robinson, Jr.     Dated:   May 29, 2012       William G.
Robinson, Jr.             SVP and Chief Human Resources Officer      